In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: November 1, 2017
                                      UNPUBLISHED

* * * * * * * * * * * * * * *
PHILIP TETLOCK and BARBARA            *
TETLOCK, Administrators of the Estate *
of J.T., Deceased,                    *                     No. 10-56V
                                      *
                                      *
         Petitioners,                 *
                                      *
v.                                    *                     Chief Special Master Dorsey
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *                     Interim Attorneys’ Fees & Costs;
                                      *                     Appropriate Hourly Rates; Vague,
         Respondent.                  *                     Excessive, and Block Billing
                                      *
* * * * * * * * * * * * * * *

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for petitioners.
Debra A. Begley, United States Department of Justice, Washington, DC, for respondent.

       DECISION ON AWARD OF INTERIM ATTORNEYS’ FEES AND COSTS
        On January 27, 2010, Philip Tetlock and Barbara Tetlock (“petitioners”) filed a petition
under the National Vaccine Injury Compensation Program (“Vaccine Act” or “the Program”),1
42 U.S.C. § 300aa-10 et seq. (2012), as the administrators of the estate of J.T., deceased.
Petitioners alleged that as a result of receiving her third Human Papillomavirus (“HPV” or
“Gardasil”) vaccine on March 1, 2007, J.T. died on March 15, 2009. See Petition at Preamble,
¶¶ 13, 14. Petitioners now request an award of interim attorneys’ fees and costs.
       I.      Procedural History

       An entitlement hearing was held in Washington, D.C. on January 26 and 27, 2017, and
continued on March 10, 2017. Thereafter, on August 7, 2017, petitioners filed a Motion for
Interim Attorneys’ Fees and Costs (“Motion”). Petitioners request interim attorneys’ fees in the

1
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.
amount of $292,587.50 and costs in the amount of $149,816.01. Motion at 3. In compliance
with General Order #9, petitioners stated that they have not advanced any funds in the
prosecution of this claim. Id. at Exhibit F. Thus, petitioners’ total interim request is
$442,403.51. Id. at 3.

        Respondent filed a response to petitioners’ motion on August 25, 2017. Respondent
argues that “[n]either the Vaccine Act nor Vaccine Rule 13 contemplates any role for respondent
in the resolution of a request by a petitioner for an award of attorneys’ fees and costs.” Id. at 1.
Respondent adds, however, that he “is satisfied the statutory requirements for an award of
attorneys’ fees and costs are met in this case.” Id. at 2. Respondent “respectfully recommends
that the Chief Special Master exercise her discretion and determine whether an award for interim
attorneys’ fees and costs is warranted and, if so, what a reasonable award should be.” Id. at 3.

         On September, 29, 2017, the undersigned issued an order directing petitioners to file
invoices and receipts for the expenses incurred by counsel and by their experts, as their original
motion only included a list of the expenses incurred without supporting documentation. Order
dated September 29, 2017. Petitioners filed additional documentation on October 6, 2017, but
still did not include invoices or receipts for many of the expenses listed, namely for hotel stays,
meals while traveling, and transportation to and from the hearings. Additional Documentation
dated October 6, 2017. The undersigned then issued a second order directing petitioners to file
the invoices and receipts, as she is unable to reimburse those expenses that do not include the
appropriate documentation. Order dated October 12, 2017. Petitioners again filed additional
documentation on October 13, 2017. Additional Documentation dated October 13, 2017.
Petitioners indicated that receipts could not be located for several of the expenses, and that
petitioners’ counsel will absorb those costs for which they cannot provide the appropriate
supporting documentation. Id. at 2.

       II.     Discussion

        Petitioners are entitled to an interim award of reasonable attorneys’ fees and costs if the
undersigned finds that they brought their petition in good faith and with a reasonable basis.
§ 300aa-15(e)(1); Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1352 (Fed. Cir.
2008); Shaw v. Sec’y of Health & Human Servs., 609 F.3d 1372 (Fed. Cir. 2010); Woods v.
Sec’y of Health & Human Servs., 105 Fed. Cl. 148, 154 (Fed. Cl. 2012); Friedman v. Sec’y of
Health & Human Servs., 94 Fed. Cl. 323, 334 (Fed. Cl. 2010); Doe 21 v. Sec’y of Health &
Human Servs., 89 Fed. Cl. 661, 668 (Fed. Cl. 2009); Bear v. Sec’y of Health & Human Servs.,
No. 11-362v, 2013 WL 691963, at *5 (Fed. Cl. Spec. Mstr. Feb. 4, 2013); Lumsden v. Sec’y of
Health & Human Servs., No. 97-588, 2012 WL 1450520, at *6 (Fed. Cl. Spec. Mstr. Mar. 28,
2012). A petitioner “bears the burden of establishing the hours expended.” Wasson v. Sec’y of
Health & Human Servs., 24 Cl. Ct. 482, 484 (1991) (affirming special master’s reduction of fee
applicant’s hours due to inadequate recordkeeping), aff’d after remand, 988 F.2d 131 (Fed. Cir.
1993) (per curiam). Reasonable attorneys’ fees are determined by “‘multiplying the number of
hours reasonably expended on the litigation times a reasonable hourly rate.’” Avera, 515 F.3d at
1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Special masters have “wide
discretion in determining the reasonableness” of attorneys’ fees and costs, Perreira v. Sec’y of
Health & Human Servs., 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994), and
may increase or reduce the initial fee award calculation based on specific findings. Avera, 515
F.3d at 1348.

        In making reductions, a line-by-line evaluation of the fee application is not required.
Wasson, 24 Cl. Ct. at 484, rev’d on other grounds and aff’d in relevant part, 988 F.2d 131 (Fed.
Cir. 1993). Special masters may rely on their experience with the Vaccine Act and its attorneys
to determine the reasonable number of hours expended. Id. Just as “[t]rial courts routinely use
their prior experience to reduce hourly rates and the number of hours claimed in attorney fee
requests . . . [v]accine program special masters are also entitled to use their prior experience in
reviewing fee applications.” Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521
(Fed. Cir. 1993).

       In Avera, the Federal Circuit stated, “Interim fees are particularly appropriate in cases
where proceedings are protracted and costly experts must be retained.” 515 F.3d at 1352. In
Shaw, the Federal Circuit held that “where the claimant establishes that the cost of litigation has
imposed an undue hardship and there exists a good faith basis for the claim, it is proper for the
special master to award interim attorneys' fees.” 609 F.3d at 1375.

       Petitioners have been litigating this claim for more than seven years and have retained
and used the services of three expert witnesses. The undersigned finds it reasonable to award
interim attorneys’ fees and costs at this juncture, but, for the reasons detailed below, will reduce
the award from the requested $442,403.51 to $345,541.20.

               a. Reasonable Attorneys’ Fees

                        i. Requested Hourly Rates

       Petitioners request compensation for their attorneys, Mr. Lawrence Cohan, Mr. David
Carney, and Ms. Melissa Hague. Mr. Cohan requests a rate of $400.00 per hour for work
performed between November 2008 and March 2017. Motion at 2. Mr. Carney requests a rate
of $225.00 per hour for work performed between January 2010 and August 2014; a rate of
$275.00 per hour for work performed between September 2014 and August 2016; and a rate of
$290.00 per hour for work performed between September 2016 and August 2017. Id. Ms.
Hague requests a rate of $275.00 per hour for work performed between July 2009 and January
2011. Id. at 3. In addition to their attorneys, petitioners also seek compensation for paralegals
who worked on the case at a requested rate of $135.00 per hour. Id.

       The requested hourly rates for Mr. Carney have previously been found reasonable. Rodd
v. Sec’y of Health & Human Servsl, No. 13-122V, 2016 WL 2727147 (Fed. Cl. Spec. Mstr. Apr.
13, 2016); M.G. v. Sec’y of Health & Human Servs., No. 15-344V, 2017 WL 1228701 (Fed. Cl.
Spec. Mstr. March 7, 2017). The undersigned also finds them reasonable and awards them in
full.

       Mr. Cohan’s requested hourly rate for work performed between 2014 and 2017 has also
previously been found reasonable. Katora v. Sec’y of Health & Human Servs., No. 16-1086V,
2017 WL 4401942 (Fed. Cl. Spec. Mstr. Sept. 6, 2017); M.G. v. Sec’y of Health & Human
Servs., No. 15-344V, 2017 WL 1228701 (Fed. Cl. Spec. Mstr. March 7, 2017). These rates are
also consistent with the ranges provided in McCulloch v. Sec’y of Health & Human Servs., No.
09-293V, 2015 WL 5634323, *16 (Fed. Cl. Spec. Mstr. Oct. 18, 2016), and the Office of Special
Masters’ Fee Schedules (“Fee Schedule”).2 The undersigned also finds Mr. Cohan’s requested
rates for those years to be reasonable and awards them in full.

        Mr. Cohan’s hourly rate for work performed before 2014 requires adjustment for
consistency with McCulloch and the Fee Schedule. His hourly rate will be reduced according to
the producer price index for lawyers (“PPI-OL”)3 for those years.4 The requested hourly rate for
Ms. Hague also requires adjustment. Petitioners suggest that Ms. Hague should be entitled to
McCulloch rates for attorneys with 4-7 years of experience because she was an associate at
Anapol Weiss for 4 years when she billed hours to the case. Motion at 4. However, Ms. Hague
was licensed in October 2006.5 She performed work on the case between July 2009 and January
2011, which means she had 3-5 years of experience while she billed hours the case. Ms. Hague’s
hourly rate will also be reduced for consistency with McCulloch and the Fee Schedule.6

2
 See OSM Attorneys’ Forum Hourly Rate Fee Schedules, available at
http://www.uscfc.uscourts.gov/node/2914 (last accessed September 29, 2017).
3
 The PPI-OL data is available at www.bls.gov/ppi/#data. The industry code for “Offices of
Lawyers” is 541110.
4
 The special masters have found the PPI-OL to be a persuasive measure of inflation. See OSM
Attorneys’ Forum Hourly Rate Fee Schedule: 2017. To apply a reduction for prior years based
on the PPI-OL, the undersigned multiplied the existing hourly rate (in this case 2014) by the PPI-
OL Index for January of the year to which the rate is being adjusted (i.e. years 2008-2013), then
divided by the PPI-OL Index for January of the year of the existing rate. Thus, Mr. Cohan’s
hourly rates were calculated as follows:

                          2008: $400*159.9/192.7 = $332 (as rounded)
                          2009: $400*164.8/192.7 = $342 (as rounded)
                          2010: $400*169.6/192.7 = $352 (as rounded)
                          2011: $400*176.6/192.7 = $367 (as rounded)
                          2012: $400*182.0/192.7 = $378 (as rounded)
                          2013: $400*185.8/192.7 = $386 (as rounded)
5
 See PA Attorney Information at http://www.padisciplinaryboard.org/look-up/pa-attorney-
search.php and NJ Attorney Index at
https://portal.njcourts.gov/webe5/AttyPAWeb/pages/attorneySearch.faces.
6
  When Ms. Hague began billing in this case in 2009, she had three years of experience. At that
level of experience, a reasonable hourly rate would have been $150 per hour in 2015. See OSM
Attorneys’ Forum Hourly Rate Fee Schedule: 2015-2016. Thus, her hourly rate for 2009 is
calculated based on this rate. Beginning in 2010, however, Ms. Hague moved into the tier of
attorneys with 4-7 years of experience. Therefore, her hourly rates for 2010 and 2011 is
calculated based off of a reasonable hourly rate for 2015 of $225. Thus, using the same formula
applied to Mr. Cohan’s rates (see fn. 4, above), her hourly rates were calculated as follows:
           The hourly rates to be awarded are as follows:

                       Mr. Cohan         Mr. Carney         Ms. Hague
    2008               $332              --                 --
    2009               $342              --                 $126
    2010               $352              $225               $194
    2011               $367              $225               $202
    2012               $378              $225               --
    2013               $386              $225               --
    2014               $400              $225/$275          --
    2015               $400              $275               --
    2016               $400              $275/$290          --
    2017               $400              $290               --

                         ii. Requested Hours

       The second factor in the lodestar formula is a reasonable number hours expended.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See Shorkey v. Sec’y
of Health and Human Servs., No. 15-768C, 2017 WL 2119118 (Fed. Cl. Spec. Mstr. April 21,
2017); Saxton v. Sec’y of Health and Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).

                                     1. Excessive Billing Entries

       The undersigned has previously found it reasonable to reduce the fees paid to petitioners
due to excessive billing and intra-office communication. See Panaitescu v. Sec’y of Health &
Human Servs., No. 16-753V, 2017 WL ------- (Fed. Cl. Spec. Mstr. Oct. 2, 2017) (reduced
counsel’s overall fee award due to billing for excessive email correspondence with the client and
with each other); See also Ericzon v. Sec’y of Health & Human Servs., No. 10-103V, 2016 WL
447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016) (reduced counsel’s overall fee award by 10 percent
due to excessive and duplicative billing). The undersigned and other special masters have
previously noted the inefficiency that results when multiple attorneys work on one case and have
reduced fees accordingly. See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201, 209
(Fed. Cl. 2009).

        After carefully reviewing the billing records submitted with petitioners’ motion, the
undersigned finds that counsel billed for excessive communication with their client.7 Counsel
billed numerous times for emails and telephone calls with their client, and many of those entries
are also vague and duplicative. For example, counsel billed 5 entries that all read: “emails to and
from client with literature;” 9 entries that all read: “[telephone call] with client re case status,


                             2009: $150*164.8/196.8 = $126 (as rounded)
                             2010: $225*169.6/196.8 = $194 (as rounded)
                             2011: $225*176.6/196.8 = $202 (as rounded)
7
    See Motion, Exhibit A at 2-5, 7, 9-12.
next steps, case progress re experts and genetic testing;” and 23 entries that all read: “emails to
and from client re case status, treating docs, expert retention, literature.” These entries are
clearly duplicative and do not reflect the actual work performed well enough to determine the
reasonableness of the hours expended on each task.

        Counsel also billed excessively for emails to and from the DOJ regarding hearing dates
and for telephone calls regarding genetic testing, and these entries are equally as vague and
duplicative. Motion, Exhibit A at 7, 17, 19. Counsel also billed for excessive intra-office
communication, including meetings with each other, which is disallowed in the Program.8

        The undersigned also finds that petitioners’ counsel billed for excessive amounts of time
to complete various tasks. For example, counsel billed 6.9 hours to draft and file the petition.
Motion, Exhibit A at 4. In the span of four days, counsel billed 13.5 hours for reviewing medical
records. Id. at 10. Counsel also billed 72.8 total hours for time spent drafting their pre-hearing
brief, which the undersigned finds very excessive. Id. at 17-8. Perhaps the most egregious
example of counsel billing excessive hours is that they billed 314.4 hours for “Trial Prep,” and
37.4 hours for “Rebuttal Prep.” Id. at 19-25.

        Not only were the hours billed for trial prep and rebuttal prep particularly excessive, but
they were also often block-billed.9 For example, most of the billing entries for trial prep are
billed in blocks in excess of 4 hours, and many are in excess of 10 hours. Id. It is well-
established that an application for fees and costs must sufficiently detail and explain the time
billed so that a special master may determine, from the application and the case file, whether the
amount requested is reasonable. Bell v. Sec’y of Health & Human Servs., 18 Cl. Ct. 751, 760
(1989); Rodriguez, 2009 WL 2568468. Petitioner bears the burden of documenting the fees and
costs claimed. Id. at *8. Block-billing, or billing large amounts of time without sufficient detail
as to what tasks were performed, is clearly disfavored. Broekelschen v. Sec’y of Health &
Human Servs., 2008 U.S. Claims LEXIS 399, at **13-14 (Fed. Cl. Spec. Mstr. Dec. 17, 2008)
(reducing petitioner’s attorneys’ fees and criticizing her for block-billing); see also Jeffries v.
Sec’y of Health & Human Servs., 2006 U.S. Claims LEXIS 411, at *8 (Fed Cl. Spec. Mstr. Dec.
15, 2006); Plott v. Sec’y of Health & Human Servs., 1997 U.S. Claims LEXIS 313, at *5 (Fed.
Cl. Spec. Mstr. April 23, 1997). Indeed, the Vaccine Program’s Guidelines for Practice state,
“Each task should have its own line entry indicating the amount of time spent on that task.
Several tasks lumped together with one time entry frustrates the court’s ability to assess the
reasonableness of the request.”10



8
    See Motion, Exhibit A at 4-8, 11-12, 16, 18.
9
    See Motion, Exhibit A at 19-23.
10
  Guidelines for Practice Under the National Vaccine Injury Compensation
Program ("Guidelines for Practice") at 68 (revised April 21, 2016) found at
www.cofc.uscourts.gov/sites/default/files/GUIDELINES-FOR-PRACTICE-
4212016.pdf (Section X, Chapter 3, Part B(1)(b)).
                                    2.   Duplicative and Vague Billing Entries

        The undersigned has previously found it reasonable to decrease an award of attorneys’
fees for vagueness. See Bondi v. Sec’y of Health & Human Servs., No. 15-749V, 2016 WL
1212890 (Fed. Cl. Spec. Mstr. Mar. 4, 2016) (reduced counsel’s overall fee award due to vague
billing entries); See also Barry v. Sec’y of Health and Human Servs., 12-39V, 2016 WL 6835542
(Fed. Cl. Spec. Mstr. Oct. 25, 2016) (reduced a fee award by ten percent due to vague billing
entries).
         After reviewing the billing records, the undersigned finds that petitioners’ counsel
included entries that are so vague that they do not provide enough information to determine
whether the task is compensable.11 Several of the entries are simply for a periodic review of the
file, but do not explain for what purpose the file and notes needed to be reviewed so frequently.
These entries are also duplicative in that they all have the exact same text describing file review,
with no variation for explaining each particular review of the file. These types of entries are too
vague to make a determination whether the time expended was reasonable and whether it should
be compensated.
         Similarly, every status conference with a special master contains the exact same text in
regards to the preparation before the status conference and the actions taken afterwards.12
Billing entries should be contemporaneous and reflect the actual time expended.13 When entries
are copied word-for-word, they are too vague and duplicative to determine the reasonable hours
expended on that particular task. Many of the billing entries not already mentioned were
duplicative as well.14 For example, the same billing entry describing Mr. Cohan reviewing the
file, case notes, and “current study on daughter” appears three times in the billing records.
Motion, Exhibit A at 6.
      Due to the volume of excessive, duplicative, and vague billing entries, the undersigned
reduces petitioners’ requested fees by thirty percent.




11
     See Motion, Exhibit A at 1-2, 4-8, 11-12, 14-16.
12
     See Motion, Exhibit A at 6-9, 11, 15-17, 19, 21.
13
     Guidelines for Practice at 68 (Section X, Chapter 3, Part B(1)(b)).
14
     See generally Motion, Exhibit A.
                     iii. Reduction of Requested Fees
       Reducing the requested attorney rates to those above results in the following
adjustments:

 Year      Person         Time      Requested Adjusted   Billed Amount Adjusted
                                    Rate      Rate                      Amount
 2008      Cohan            2.50      $400.00  $332.00        $1,000.00    $830.00
 2009      Cohan           49.50      $400.00  $342.00       $19,800.00 $16,929.00
 2009      Hague           16.30      $275.00  $126.00        $4,482.50   $2,053.80
 2010      Cohan           21.40      $400.00  $352.00        $8,560.00   $7,532.80
 2010      Carney           0.40      $225.00         --         $90.00      $90.00
 2010      Hague            4.30      $275.00  $194.00        $1,182.50    $834.20
 2011      Cohan           24.10      $400.00  $367.00        $9,640.00   $8,844.70
 2011      Carney           2.10      $225.00         --        $472.50    $472.50
 2011      Hague            0.50      $275.00  $202.00          $137.50    $101.00
 2012      Cohan           14.50      $400.00  $378.00        $5,800.00   $5,481.00
 2012      Carney           4.10      $225.00         --        $922.50    $922.50
 2013      Cohan           94.30      $400.00  $386.00       $37,720.00 $36,399.80
 2013      Carney          20.60      $225.00         --      $4,635.00   $4,635.00
 2014      Cohan           45.70      $400.00         --     $18,280.00 $18,280.00
 2014      Carney           9.50      $225.00         --      $2,137.50   $2,137.50
 2014      Carney           3.70      $275.00         --      $1,017.50   $1,017.50
 2015      Cohan            5.20      $400.00         --      $2,080.00   $2,080.00
 2015      Carney          58.70      $275.00         --     $16,142.50 $16,142.50
 2016      Cohan           27.50      $400.00         --     $11,000.00 $11,000.00
 2016      Carney          14.90      $275.00         --      $4,097.50   $4,097.50
 2016      Carney           9.60      $290.00         --      $2,784.00   $2,784.00
 2017      Cohan          203.50      $400.00         --     $81,400.00 $81,400.00
 2017      Carney         194.10      $290.00         --     $56,289.00 $56,289.00
 2008 -    Paralegals       20.6      $135.00         --      $2,781.00   $2,781.00
 2017

                                       Billed Amount Total: $292,451.5015

                                 Adjusted Amount Total:                           $281,609.80




15
   Petitioners request $292,587.50 in attorneys’ fees. Motion at 3. After accounting for errors,
the amount was adjusted to $292,451.50. For example, Mr. Carney billed one entry in 2010 at a
rate of $275 per hour, when he should have billed at $225 per hour. Motion, Exhibit A at 5.
This entry appears erroneous and was adjusted to reflect his appropriate rate.
       The rate adjustments shown above reduce the billed amount to $281,609.80, a reduction
of $10,841.70. As also discussed, the undersigned makes a further reduction of 30 percent
($84,482.94)16 to address the deficient billing practices. Thus, petitioner is awarded a total of
$197,126.86 in attorneys’ fees.
                 b. Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioners request a total
of $149,816.01 in costs. Motion at 3. Most of the costs are related to expert fees and costs,
collecting medical records, filing the claim, and for courier services. See generally Motion,
Exhibit B. After reviewing the invoices submitted by counsel, the undersigned finds that the
costs appear overall to be reasonable, with several exceptions.

        First, counsel billed for Acela Express train tickets to and from the hearings. Additional
Documentation dated October 13, 2017 at 5-11. Other special masters have declined to
compensate petitioners for first-class airfare and found that this policy extended to business-class
train fare as well. See McCulloch, 2015 WL 5634323 at *22; See also Ladue v. Sec’y of Health
& Human Servs., No. 12-553V, 20167 WL 2628169 (Fed. Cl. Spec. Mstr. May 25, 2017)
(cautioning counsel that business-class train fare would not be reimbursed in the future). The
undersigned will compensate petitioners’ counsel for their train fare, but cautions that Acela
Express train fare will not be compensated in the future.

        Counsel also billed for drinks from the in-room minibar and for movies purchased from
the hotel while traveling for the hearing. See Additional Documentation dated October 13, 2017
at 1-3. The costs for the minibar purchases total $57.70, and the costs for the movies total
$23.19. Costs for drinks from the in-room minibar are not reimbursable by the Program.
Reginelli v. Sec’y of Health & Human Servs., No. 14-972V, 2016 WL 1161309 (Fed. Cl. Spec.
Mstr. Mar. 1, 2016); Bhuyian v. Sec’y of Health & Human Servs., No. 05-1269V, 2015 WL
2174208, at *8 (Fed. Cl. Spec. Mstr. Apr. 16, 2015); Macrelli v. Sec’y of Health & Human
Servs., No. 98-103V, 2012 WL 229811, at *11 (Fed. Cl. Spec. Mstr. Jan. 30, 2002). Costs for
movies are similarly disallowed. Watson v. Sec’y of Health & Human Servs., No. 91-1354V,
1992 WL 181022 (Fed. Cl. Spec. Mstr. Jul. 2, 1992). The undersigned also declines to
reimburse for these expenses.

       Counsel was unable to produce receipts or invoices for several of their expenses,
including train tickets and meals.17 Additional Documentation dated October 13, 2017 at 1-2.
The undersigned is unable to award compensation for expenses that do not include appropriate
documentation.18 Other special masters have declined to compensate for costs that were not

16
     $281,609.80 x 0.30 = $84,482.94
17
  Those expenses include: $300 Willard Hotel charge; $81.00 parking charge at Amtrak station;
$533.07 for dinner for counsel and experts; $90.00 parking charge at Amtrak station; $53.00
parking charge; and $525.76 for dinner for counsel and experts.
18
     Guidelines for Practice at 68 (Section X, Chapter 3, Part (C)(2) & Chapter 7, Part (B)(2)).
adequately documented. See Sabella v. Sec’y of Health & Human Servs., No. 02-1627, 86 Fed.
Cl. 201 at *225-26; Brown v. Sec’y of Health & Human Servs., No. 09-426V, 2012 WL 952263
(Feb. 29, 2012); Stone v. Sec’y of Health & Human Servs., No. 04-1041V, 2010 WL 3790297
(Sep. 9, 2010). The undersigned declines to reimburse counsel for the $1,058.83 spent on meals
for which they have not produced adequate documentation, as these costs seems excessive on
their face. However, the undersigned will reimburse counsel for half of the other costs for which
they were unable to provide adequate documentation.

        The undersigned reviewed the invoices submitted by petitioners’ experts and found their
hours and expenses to reasonable. Dr. Steinman billed for 135.5 hours from 2013-2017 at a rate
of $500.00 per hour, which the undersigned finds reasonable given his qualifications and his
experience in the Program. Motion, Exhibit C at 2. Petitioners request $64,750 for work
performed by Dr. Steinman, and $2,986 for his related costs, which makes the total request for
reimbursing Dr. Steinman $67,736. Id. Petitioners’ other expert, Dr. Utz, billed for 111.25
hours at a rate of $500.00 per hour, which the undersigned also finds reasonable due to his
qualifications and experience in the Program. Motion, Exhibit D at 4. Petitioners request
$55,625 for work performed by Dr. Utz, and $4,129.38 for his related costs, which makes the
total request for reimbursing Dr. Utz $59,754.38. Id. The expenses incurred by the experts were
well-documented and did not appear excessive. In fact, Dr. Steinman documented that he split
the costs of the hotel between this and another case for which he was also in Washington, D.C.
on the same dates. Motion, Exhibit C at 2. He also removed charges that are not reimbursable,
like in-room minibar charges, before he calculated and submitted his costs. Id. The undersigned
thus awards costs for petitioners’ experts and their related expenses in full.

      After reducing the requested costs for the issues detailed above, the undersigned awards
$148,414.2919 in costs to petitioners, a reduction of $1,401.72.

       III.    Conclusion

       For the reasons set forth above, the undersigned finds that petitioners are entitled to an
award of interim attorneys’ fees and costs. The amount of the award is as follows:

Requested attorneys’ fees:                                                           $292,451.50
Reductions (attorney rates)                                                          - $10,841.70
Reductions (30% for billing deficiencies)                                            - $84,482.94
Adjusted Fees Total:                                                                 $197,126.86

Requested attorneys’ costs:                                                          $149,816.01
Reductions                                                                             $1,401.72
Adjusted Costs Total:                                                                $148,414.29

Total Interim Attorneys’ Fees and Costs Awarded:                                     $345,541.15



19
  $149,816.01 - $80.89 (minibar and movie charges) - $1,058.83 (undocumented meals) -
$262.00 (half of other undocumented costs) = $148,414.29.
        Accordingly, the undersigned awards $345,541.15, representing reimbursement for
all interim attorneys’ fees and costs, in the form of a check jointly payable to petitioners
and petitioners’ counsel, Anapol Weiss.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court shall enter judgement in accordance herewith.20


       IT IS SO ORDERED.

                                                   s/Nora Beth Dorsey
                                                   Nora Beth Dorsey
                                                   Chief Special Master




20
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either
separately or jointly, filing a notice renouncing the right to seek review.